 



JOINDER AND AMENDMENT AGREEMENT

 

THIS JOINDER AND AMENDMENT AGREEMENT, dated as of March 18, 2019 (this
“Agreement”), is by and among Barclays Bank PLC (the “New Term Loan Lender”),
OCWEN LOAN SERVICING, LLC, a Delaware limited liability company (the
“Borrower”), OCWEN FINANCIAL CORPORATION, a Florida corporation (“Parent”),
certain Subsidiaries of Parent, as Subsidiary Guarantors, the other Lenders
party hereto and BARCLAYS BANK PLC, as Administrative Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Senior Secured
Term Loan Facility Agreement, dated as of December 5, 2016 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among the Borrower, Parent, the Subsidiary Guarantors, the
Lenders party thereto from time to time, and Barclays Bank PLC, as
Administrative Agent and Collateral Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may provide an increase to the Restatement Effective Date Term Loans or
New Term Loan Commitments (which may be in the form of a new Series of New Term
Loans or an increase to the amount of Restatement Effective Date Term Loans or
any then outstanding series of New Term Loans, such new term loan commitments or
increase, the “New Term Loan Commitments”) by entering into one or more Joinder
Agreements with the New Term Loan Lenders, as applicable.

 

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to amend certain provisions of the Credit Agreement,
in accordance with the requirements of Section 10.05 of the Credit Agreement,
and the Required Lenders and the Administrative Agent are willing to so agree
subject to the terms and conditions contained in this Agreement;

 

WHEREAS, Barclays Bank PLC and JPMorgan Chase Bank, N.A. are acting as joint
lead arrangers and joint bookrunners in connection with the New Term Loans (the
“Lead Arrangers”);

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The New Term Loan Lender hereby agrees to commit to provide its Commitment as
set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below:

 

The New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

   

 

 

Each New Term Loan Lender and the Borrower agree that the New Term Loans will be
an increase to the Restatement Effective Date Term Loans and, when funded, will
constitute Restatement Effective Date Term Loans for all purposes of the Credit
Agreement.

 

Each Lender hereby agrees to make its Commitment on the following terms and
conditions:

 

1. Applicable Margin. The New Term Loans will bear interest (i) with respect to
New Term Loans that are Eurodollar Rate Loans, at the Eurodollar Rate plus 5.00%
per annum; and (ii) with respect to New Term Loans that are Base Rate Loans, at
the Base Rate plus 4.00% per annum.     2. Principal Payments. Pursuant to
Section 2.09 of the Credit Agreement, Schedule 2.09 to the Credit Agreement is
hereby amended as set forth on Schedule 2.09 hereto to reflect the increase to
the Restatement Effective Date Terms hereunder.     3. Voluntary and Mandatory
Prepayments. The New Term Loans shall be Restatement Effective Date Term Loans
and shall share in the mandatory and voluntary prepayment provisions of the
Credit Agreement on a pro rata basis with the existing Restatement Effective
Date Term Loans. Scheduled installments of principal of the New Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the New Term Loans, in accordance with Sections 2.09, 2.11 and
2.12 of the Credit Agreement respectively; and the New Term Loans, together with
all other amounts owed hereunder with respect thereto, shall, in any event, be
paid in full no later than the Restatement Effective Date Term Loan Maturity.  
  4. Other Fees. The Borrower agrees to pay the New Term Loan Lender an upfront
fees (which may take the form of original issue discount) in an amount equal to
0.75% of the total amount of the New Term Loans funded on the date hereof. Such
upfront fees will be in all respects fully earned, due and payable on the date
hereof and non-refundable and non-creditable thereafter.     5. [Reserved].    
6. New Lenders. The New Term Loan Lender acknowledges and agrees that upon its
execution of this Agreement and the making of the New Term Loans that the New
Term Loan Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.

 


 2 

 



 

7. Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the New Term Loans for general corporate purposes.     8. Credit
Agreement Governs. Except as set forth in this Agreement, the New Term Loans
shall be one series with the, and increase the amount of, the Restatement
Effective Date Term Loans outstanding under the Credit Agreement and otherwise
be subject to the provisions of the Credit Agreement and the other Loan
Documents.     9. Amendments. On the Increased Amount Date, after giving effect
to the incurrence of the New Term Loans, the Credit Agreement is hereby amended
as follows:

 

(a) The definition of “Borrower” in Section 1.01 of the Credit Agreement is
hereby replaced in its entirety with the following:

 

“Borrower” means OLS (as defined in the preamble hereto) and any Successor
Borrower (as defined in Section 6.08).

 

(b) Section 6.08(j) of the Credit Agreement is hereby replaced in its entirety
with the following:

 

(j) the Borrower may (in one or a series of transactions) consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, the Parent, or any Subsidiary of Parent (or effect the foregoing
through a reorganization or other restructuring involving one or more
Subsidiaries of Parent) that is, in each case, a Wholly-Owned Subsidiary, is
validly existing under the laws of the United States of America or any
jurisdiction thereof, so long as:

 

(A) the resulting, surviving or transferee Person (the “Successor Borrower”) (x)
is (or will be) licensed to perform servicing of mortgage loans and (y) will
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents;

 

(B) immediately after giving effect to such transaction, no Default or Event of
Default would exist that shall not have been cured or waived;

 

(C) each Loan Party (unless it is the other party to the transactions above, in
which case clause (A) shall apply) shall have by supplement to this Agreement
(or by a reaffirmation agreement, which may be omnibus) confirmed that its
guarantee and grant of security interests shall apply to such Person’s
obligations in respect of the Loan Documents;

 

(D) to the extent necessary, an amendment or consent to the existing
Acknowledgement Agreements have been obtained;

 

 3 

 

 

(E) the Borrower shall have delivered to the Administrative Agent (i) notice of
such merger, conveyance, transfer or lease at least 20 days prior to such event
and (ii) satisfactory “know your customer” documentation at least 10 days prior
to such event to the extent reasonably requested in writing at least 15 days
prior to the effectiveness of such merger, conveyance, transfer or lease;

 

(F) to the extent the Successor Borrower was not a Loan Party immediately prior
to becoming the Successor Borrower, such Person shall have delivered to the
Administrative Agent and Collateral Agent (i) a Counterpart Agreement with such
changes as may be requested by or acceptable to the Administrative Agent, (ii) a
Pledge Supplement to the Security Agreement or such other agreements, documents
and instruments as the Administrative Agent may reasonably request in order to
grant and perfect a First Priority Lien in favor of the Collateral Agent in
substantially all assets of such Person (other than any assets excluded pursuant
to Section 2.2 of the Security Agreement) and (iii) all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.01(b), (f) and (g), in each case, in form and substance reasonably
acceptable to the Administrative Agent; and

 

(G) the Parent shall have delivered to the Administrative Agent a certificate of
an Authorized Officer of Parent certifying compliance with the provisions of
this clause (j).

 

10. Required Lender Consent. The Required Lenders (which includes the New Term
Loan Lender) agree that as of the Increased Amount Date, Automotive Capital
Services, Inc. shall no longer be (i) a “Material Subsidiary” unless it is
required to do so pursuant to the definition of “Material Subsidiary” in the
Credit Agreement or (ii) a Loan Party. The Required Lenders hereby also
authorize the Administrative Agent take such actions reasonably requested by the
Borrower as shall be necessary or advisable to release any Collateral owned by
Automotive Capital Services, Inc. or to release Automotive Capital Services,
Inc. from its guarantee obligations under the Loan Documents.     11.
Certifications.

 

  (a) By its execution of this Agreement the Borrower hereby certifies that:

 

  i. No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and         ii. The Borrower has performed in
all material respects all agreements and satisfied all conditions which the
Credit Agreement provides shall be performed or satisfied by it on or before the
date hereof.

 

  (b) By its execution of this Agreement, the Parent hereby certifies that:

 

  i. on the date hereof before and after giving effect to the transactions set
forth herein including the incurrence of the New Term Loans, the present fair
saleable value of the assets of Parent (as used herein “Parent” means Parent and
its Subsidiaries on a consolidated basis) is greater than the total amount of
debt, including contingent liabilities, of the Parent (it being understood that
the amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability, irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5);

 

 4 

 

 

  ii. Parent is not incurring, and does not intend to incur, or believe (nor
should it reasonably believe) that it shall incur debts or liabilities beyond
Parent’s ability to pay such debts and liabilities as they mature; and        
iii. Parent is not, and after giving effect to the transactions set forth herein
including the incurrence of the New Term Loans will not be, left with
unreasonably small capital in relation to its business contemplated on the
Increased Amount Date or with respect to any transaction contemplated to be
undertaken after the Increased Amount Date.

 

12. Conditions. The effectiveness of this Agreement and the funding of the
commitments set forth herein shall be conditioned upon the satisfaction of the
following (the date of satisfaction of such conditions, the “Increased Amount
Date”):

 

  i. The Administrative Agent shall have received (x) executed counterparts of
this Agreement signed by each Loan Party and the New Term Loan Lender and (y)
solely as a condition to effectiveness of Sections 9 and 10 hereof, consents to
this Agreement in the form of Exhibit A hereto from the Lenders constituting the
Required Lenders (after giving effect to the borrowing of the New Term Loans);
provided that the New Term Loan Lender’s counterpart to this Agreement shall be
deemed to be a consent for purposes of this clause (y).         ii. The Borrower
shall deliver or cause to be delivered favorable written opinions of Mayer Brown
LLP, counsel for Loan Parties, as to such matters as the Administrative Agent
may reasonably request, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent (and each Loan Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders);         iii. The
Borrower shall satisfy the conditions set forth in Sections 3.01(h) of the
Credit Agreement (provided that each reference therein to Section 3.01 shall be
deemed a reference to Section 2.22, each reference therein to the Restatement
Effective Date shall be deemed a reference to the Increased Amount Date);      
  iv. The Borrower shall deliver an Officers’ Certificate setting forth the
calculations (in reasonable detail) demonstrating (i) pro forma compliance with
the financial covenant described in Section 6.07 of the Credit Agreement after
giving effect to the New Term Loans as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered to the
Lenders pursuant to Section 5.01(b) or (c) of the Credit Agreement;

 

 5 

 

 

  v. All fees and reasonable and invoiced (at least two Business Days prior to
the Increased Amount Date) out-of-pocket expenses required to be paid to the
Lenders, the Administrative Agent or the Lead Arrangers shall, upon the
borrowing of the New Term Loans, have been paid;         vi. The Administrative
Agent shall have received a certificate of the secretary or assistant secretary
of each Loan Party certifying (1) that none of such Loan Party’s Organizational
Documents have been amended, supplemented or otherwise modified since the date
last delivered to the Administrative Agent or, if so, attaching true, complete
and correct copies of any such amendment, supplement or modification; (2)
signature and incumbency certificates of the officers of each Loan Party
executing this Amendment; and (3) resolutions of the Board of Directors or
similar governing body of each Loan Party ratifying or approving and authorizing
the execution, delivery and performance of this Amendment;         vii. The
Administrative Agent shall have received a good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation for each Loan Party, each dated a recent date prior to
the Increased Amount Date;         viii. The Administrative Agent shall have
received copies of UCC, tax and judgment lien searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party (except for Ocwen
Mortgage Servicing, Inc.) as debtor and that are filed in those state and county
jurisdictions in which any Loan Party (except for Ocwen Mortgage Servicing,
Inc.) is organized or maintains its principal place of business and such other
searches that the Administrative Agent deems reasonably necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens or any other Liens
acceptable to the Administrative Agent); and         ix. The Administrative
Agent and Lenders shall have received (1) all documentation and other
information about the Borrower and the Subsidiary Guarantors as has been
reasonably requested in writing by the Administrative Agent or Arrangers at
least ten (10) days prior to the Increased Amount Date and they reasonably
determine is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (as amended, supplemented or modified from time to time,
the “PATRIOT Act”) and (2) at least five (5) days prior to the Increased Amount
Date, if the Borrower qualifies as a “legal entity customer” under 31 C.F.R. §
1010.230, it shall deliver a certification regarding beneficial ownership as
required by 31 C.F.R. § 1010.230 to the Administrative Agent and any Lender that
requests it; and         x. The Administrative Agent shall have received a
Borrowing Notice with respect to the New Term Loans pursuant to Section 2.01(b)
of the Credit Agreement.

 

 6 

 

 

13. Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender represents and warrants that it is an Eligible Assignee.     14.
Representations and Warranties. By its execution of this Agreement, the Borrower
hereby certifies that the execution, delivery and performance by the Borrower
and each other Loan Party of this Agreement, and each other Loan Document
executed or to be executed by it in connection with this Agreement are within
such Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate, limited liability company, or other
organizational action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms and the
terms of the Credit Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The execution, delivery and performance by
this Agreement and the consummation of the transactions contemplated by this
Agreement at the Increased Amount Date do not and shall not (a) violate (i) any
provision of any law, statute, ordinance, rule, regulation, or code applicable
to any Loan Party, (ii) any of the Organizational Documents of any Loan Party or
(iii) any order, judgment, injunction or decree of any court or other agency of
government binding on any Loan Party; (b) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any Loan Party except to the extent such conflict,
breach or default would not reasonably be expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Loan Party (other than any Liens created
under any of the Loan Documents in favor of the Collateral Agent on behalf of
the Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of any Loan Party, except for such approvals or consents which have
been obtained on or before the Restatement Effective Date and except for any
such approvals or consents the failure of which to obtain shall not have a
Material Adverse Effect.     15. Notice. For purposes of the Credit Agreement,
the initial notice address of each New Term Loan Lender shall be as set forth
below its signature below.     16. Tax Forms. The New Term Loan Lender delivered
herewith to Administrative Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as the New
Term Loan Lender may be required to deliver to Administrative Agent pursuant to
subsection 2.18(c) of the Credit Agreement.

 

 7 

 

 

17. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the New Term Loans made by the New Term Loan
Lender in the Register.     18. Amendment, Modification and Waiver. This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto (or with respect to Section 10 and 11, the Required Lenders).     19.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.     20. Effect of Agreement. The Credit
Agreement and the other Loan Documents shall in all other respects remain in
full force and effect, and no amendment, consent, waiver, or other modification
herein in respect of any term or condition of any Loan Document shall be deemed
to be an amendment, consent, waiver, or other modification in respect of any
other term or condition of any Loan Document. Each Loan Party hereby expressly
acknowledges the terms of this Agreement and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Agreement and the transactions
contemplated hereby and (ii) its guarantee of the Obligations under the
Guaranty, as applicable, and its grant of Liens on the Collateral to secure the
Obligations pursuant to the Security Documents. This Agreement shall not
constitute a novation of the Credit Agreement or any other Loan Document.    
21. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.     22. Severability. Any
term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.     23. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof.

 

[Remainder of page intentionally left blank]

 

 8 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of March 18, 2019.

 

  BARCLAYS BANK PLC         By: /s/ Ronnie Glen   Name: Ronnie Glen   Title:
Director

 

 9 

 

 

  OCWEN FINANCIAL CORPORATION       By: /s/ R. John McNeill   Name: R. John
McNeill   Title: Treasurer         OCWEN LOAN SERVICING, LLC       By: /s/ John
P. Kim   Name: John P. Kim   Title: President, Chief Executive Officer and Chief
Financial Officer         OCWEN MORTGAGE SERVICING, INC.       By: /s/ John P.
Kim   Name: John P. Kim   Title: President, Chief Executive Officer and Chief
Financial Officer         PHH CORPORATION       By: /s/ R. John McNeill   Name:
R. John McNeill   Title: Treasurer         PHH MORTGAGE CORPORATION       By:
/s/ R. John McNeill   Name: R. John McNeill   Title: Vice President - Finance

 



 10 

   

 

Consented to by:

 

BARCLAYS BANK PLC,   as Administrative Agent       By: /s/ Ronnie Glenn   Name:
Ronnie Glenn   Title: Director  

 

 11 

 

 

EXHIBIT A

 

CONSENT TO JOINDER AND AMENDMENT

 

CONSENT (this “Consent”) to the Joinder and Amendment Agreement (the
“Agreement”), by and among Ocwen Loan Servicing, LLC, a Delaware limited
liability company, Ocwen Financial Corporation, a Florida corporation
(“Parent”), certain subsidiaries of Parent, as subsidiary guarantors, Barclays
Bank PLC, as Administrative Agent and the other parties thereto.

 

The undersigned Lender hereby irrevocably approves of and consents to the
amendments set forth in Sections 9 and 10 of the Agreement.

 

      (Name of Institution including branch if applicable)       By:          
Name:     Title:           If a second signature is necessary:         By:    
Name:  

 

 12 

 

 

SCHEDULE A TO
JOINDER AGREEMENT

 

Name of Lender  Amount  BARCLAYS BANK PLC  $120,000,000 

 

   

 

 

SCHEDULE 2.09
Amortization Schedule

 

Payment Date  Principal Amount        March 31, 2019  $6,358,126.35  June 30,
2019  $6,358,126.35  September 30, 2019  $6,358,126.35  December 31, 2019 
$6,358,126.35  March 31, 2020  $6,358,126.35  June 30, 2020  $6,358,126.35 
September 30, 2020  $6,358,126.35  Restatement Effective Date Term Loan Maturity
Date   All Outstanding Principal 

 

   

 

 